Citation Nr: 1447442	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from January 1968 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In April 2014, the case was remanded for further development.


FINDINGS OF FACT

The Veteran failed to report for a VA examination scheduled in June 2014 in conjunction with his claim for a compensable rating for bilateral hearing loss, and necessary to properly adjudicate the claim; good cause for his failure to appear has not been alleged, and is not shown.


CONCLUSION OF LAW

The Veteran's claim seeking a compensable rating for bilateral hearing loss must be denied because he has failed (without good cause) to report for a VA examination scheduled to determine his entitlement to an increase.  38 C.F.R. § 3.655(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in September 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  A September 2014 supplemental statement of the case (SSOC) readjudicated the claim, specifically notifying the Veteran of the provisions of 38 C.F.R. § 3.655.  

The Veteran's pertinent postservice treatment records have been secured.  In April 2014, the Board remanded this matter to arrange for a contemporaneous audiological examination; the AOJ substantially complied with that request, arranging for scheduling of an examination in June 2014.  VA's duty to assist is met.

When a claimant fails to report for an examination or reexamination scheduled in conjunction with a claim for increase without good cause, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).

Pursuant to the Board's April 2014 remand, the Veteran was scheduled for a June 2014 audiological examination.  He failed to report for the examination, and has not provided any cause for such failure (see examining facility's notation in the record, Exam Ref# 527722).  Notably, following the issuance of a September 2014 SSOC, the Veteran's representative indicated there was no additional evidence regarding the Veteran's claim and requested immediate adjudication by the Board.  The governing regulation in this circumstance (outlined above) is clear and unequivocal.  The claim must be denied.  38 C.F.R. § 3.655.  The law is dispositive.


ORDER

The appeal seeking a compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


